Citation Nr: 1448265	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VA Medical Center (VAMC) in Topeka, Kansas prior to hospitalization in September 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In September 2009, the Board remanded the claim for further development to include obtaining VA treatment records and scheduling a VA examination and medical opinion.  

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  This transcript is associated with the file.  

In a September 2010 decision the Board denied entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), which, by a May 2011 Order, granted a May 2011 Joint Motion for Remand (JMR), vacating the September 2010 decision and remanding the case back to the Board for compliance with the terms of the JMR.  

In accordance with the JMR, the Board remanded the case in October 2011 for further specified evidentiary development, to include scheduling another VA examination and medical opinion.  The Board again remanded the claim in March 2012 for additional development, to include obtaining complete VA treatment records, and obtaining a supplemental VA medical opinion.  

In an August 2012 decision the Board again denied entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran again appealed the matter to the Court, which issued a Memorandum Decision in May 2014, vacating the August 2012 decision and remanding the case back to the Board to ensure compliance with the March 2012 remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In its May 2014 Memorandum Decision, the Court essentially held that in the August 2012 Board decision, the Board failed to ensure compliance with a March 2012 remand order, which indicated that the RO should obtain outstanding treatment records, and then, if and only if such records were obtained, obtain a supplemental medical opinion.  The Court noted that the RO requested the medical opinion and the outstanding treatment records simultaneously, and that the medical opinion was obtained erroneously because the opinion request was contingent upon the RO obtaining treatment records not already considered by the November 2011 VA examiner.  

It appears that the records from the Topeka Division of VA Eastern Kansas Healthcare System, dated from February to October 2007, have been obtained and are located in the Virtual VA file. On remand, the November 2011 VA examiner is asked to review these records and provide an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please return the case to the November 2011 VA examiner for a supplemental opinion addressing the original questions posed (i.e., as to whether the claimed additional disability was the result of faulty or negligent medical care on the part of VA).  If the VA examiner is not available please forward the case to another appropriate examiner for review and comment.  The examiner must document in the written report that the entire claims file was reviewed, to include records from Topeka Division of VA Eastern Kansas Healthcare System, dated from February to October 2007. 

2. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action shoulder be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

3. Thereafter, readjudicate the matter on appeal in light of all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



